Citation Nr: 1702915	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee posterior cruciate ligament rupture with degenerative joint disease (left knee disability).

2.  Entitlement to a rating in excess of 10 percent for a left knee disability with instability.

3.  Entitlement to a rating in excess of 20 percent for residuals of a fractured C-2 odontoid with cervical spine degenerative joint disease (cervical spine disability).

4.  Entitlement to a rating in excess of 10 percent prior to February 13, 2013, for necrosis of the right hip with degenerative changes (right hip disability).

5.  Entitlement to a rating in excess of 30 percent from April 1, 2014, for a right hip disability status post total replacement.

6.  Entitlement to a rating in excess of 20 percent for residuals of a left ankle fracture with degenerative changes.
7.  Entitlement to a compensable rating for a left ankle scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

During the September 2016 Board hearing, the Veteran indicated that he believed the May 2016 VA examination, which assessed the disabilities on appeal, was inadequate and was not representative of the current severity of his disabilities.  See, e.g., Hrg. Tr. at 11.  For example, the VA examination report indicates that the Veteran had full range of motion of the knee with no instability; however, he testified that he did not have full range of motion, that the left knee gives way, and that he has fallen.  Id. at 12.  He also indicated that the whole examination only took seven minutes.  Id.  The VA examination reports note in several instances that the Veteran had no pain; however, he testified that he was in constant pain and had nightly flare-ups of his cervical spine disability.  Id. at 12.  

In addition, the Board notes that the VA examination reports indicate that the Veteran reported no functional loss or functional impairment with respect to each joint; however, this conflicts with his testimony during the Board hearing.  For these reasons, the Board finds that additional VA examinations are warranted, if possible with a different examiner.

Finally, the Board notes that the Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).  Therefore, the Board finds that additional VA examinations are also needed to address these factors.  


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee, cervical spine, right hip, left ankle, and left ankle scar.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  

2.  After obtaining all identified and outstanding records, the Veteran should be afforded VA examinations to ascertain the severity and manifestations of his service- connected left knee, cervical spine, right hip, left ankle, and left ankle scar disabilities.  The VA examinations should be conducted by someone other than the May 2016 examiner, if possible.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of each service-connected disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's left knee, cervical spine, right hip, left ankle, and left ankle scar disabilities.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




